ORDER

Larry Darnell Hunter, proceeding pro se, appeals a judgment that affirmed the Commissioner’s denial of his claim for social security disability benefits. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Upon review of the briefs and the record, we affirm the court’s judgment. Because the magistrate judge articulated specific and thorough reasons for the decision, the issuance of a detailed written opinion would be duplicative and would serve no useful purpose.
Accordingly, we affirm the judgment for the reasons stated by the magistrate judge in the opinion and order entered on June 19, 2002. Rule 34(j)(2)(C), Rules of the Sixth Circuit.